In an action to recover damages for personal injuries, etc., the defendants third-party plaintiffs appeal from an order of the Supreme Court, Queens County (Smith, J.), dated June 5, 1991, which granted the motion of the third-party defendant Malerba’s Silver City Tire Company to dismiss the third-party complaints insofar as it is asserted against it.
Ordered that the order is reversed, on the law, with one bill *812of costs payable to the appellants appearing separately and filing separate briefs, the motion is denied, and the third-party complaints are reinstated.
Having failed to make an appropriate preanswer motion, or raise the issue in its answers to the third-party complaints, Malerba’s Silver City Tire Company has waived its claim that there was no jurisdiction under either CPLR 301 or 302 (see, CPLR 3211 [e]; Gager v White, 53 NY2d 475, cert denied sub nom. Guertin Co. v Cachat, 454 US 1086; Hatch v Tu Thi Tran, 170 AD2d 649; Boswell v Jiminy Peak, 94 AD2d 782). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.